Citation Nr: 1213673	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left eye glaucoma, including as secondary to right eye glaucoma, status post Scheic procedure (which is compensated under 38 U.S.C.A. § 1151 as if service connected).  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected pulmonary tuberculosis (PTB), or the result of herbicide exposure.  

3.  Entitlement to service connection for chronic emphysema, including as secondary to service-connected PTB or the result of herbicide exposure.  

4.  Entitlement to service connection for coronary artery disease, including as secondary to service-connected PTB or as result of herbicide exposure.  

5.  Entitlement to service connection for hypertension, including as secondary to service-connected PTB or as a result of herbicide exposure.  

6.  Entitlement to an increased rating in excess of 20 percent for right eye glaucoma, status post Scheic procedure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his daughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The Veteran, who is the Appellant, served on active duty from May 1950 to February 1952.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of March 2009 and July 2010 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, a travel board hearing was held before the undersigned Veterans Law Judge in Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left eye glaucoma, COPD, emphysema, coronary artery disease, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right eye disability has not caused enucleation of the right eye.  

2.  Throughout the appeal, there has not been blindness in the left eye.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for right eye glaucoma, status post Scheic procedure, have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code (Code) 6077 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A July 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim in March 2009 and August 2010.  
38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Rating Right Eye Disability

Compensation (at the rate of 20 percent disabled) for the Veteran's right eye disability was granted in an April 2003 rating decision under the provisions of 38 U.S.C.A. § 1151 (West 2002).  Compensation of 20 percent was based upon aggravation of a pre-existing right eye disability that was determined to be 10 percent disabling.  The Veteran's post-surgery vision was found to be light perception only in the right eye, which would meet the schedular rating criteria for a 30 percent rating.  Thus, the 20 percent rating assigned for right eye disability was based upon subtracting the pre-surgery (preexisting) 10 percent disability rating from the 30 percent schedular rating.  The Veteran has also been granted special monthly compensation on account of blindness in the right eye.  

The schedular rating criteria provide that simple, primary, noncongestive glaucoma is rated on the basis of resulting visual acuity impairment or visual field loss.  
38 C.F.R. § 4.84a, Code 6013.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75.  

In this case, the Veteran is only entitled to compensation for one eye (right eye), as service connection for the left eye has not been established.  The maximum rating for total loss of vision of one eye is 30 percent.  38 C.F.R. § 4.84a, Code 6070.  Current treatment records and VA examinations in March 2009 and August 2010 show that the Veteran has no light perception in the right eye, and that there is no evidence of enucleation of the eye.  

The Veteran has already been found to be blind in the right eye, which the RO has rated as 20 percent disabling, based on aggravation of preexisting right eye disability.  The 20 percent rating was derived by finding that the Veteran's right eye blindness matched the schedular rating criteria for a 30 percent rating, then subtracting the 10 percent preexisting disability percentage from the 30 percent rating; thus, the 20 percent evaluation currently awarded represents the maximum rating assignable for the aggravation of post-operative glaucoma with no light perception in the right eye.  38 C.F.R. § 4.84a, Code 6070.  

A higher evaluation than 20 percent cannot be assigned in the absence of enucleation (anatomical loss) of the right eye.  38 C.F.R. § 4.84a, Code 6066.  As noted, there is no evidence of enucleation.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased disability rating in excess of 20 percent for the right eye disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
The Board has considered the applicability of 38 C.F.R. § 3.383(a), which permits evaluation of both eyes for compensation purposes when blindness in both the service-connected and nonservice-connected eyes exists; however, the Veteran does not have blindness in the left eye, and has not been blind in the left eye at any time during the rating appeal.  The March 2009 and August 2010 VA examinations show that the Veteran's corrected vision in the left eye was 20/70.  Visual field testing conducted in March 2009 did not demonstrate concentric contraction restricted to five degrees, which would also be considered as loss of the left eye.  38 C.F.R. 
§ 4.84a, Code 6080.  Thus, in the absence of blindness in both eyes, the provisions of 38 C.F.R. § 3.383(a) are not applicable.   

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's right eye disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The loss of vision in the Veteran's right eye directly corresponds to the schedular criteria for the 20 percent rating, after subtraction of the disability level that pre-existed the surgery from the subsequent complete loss of vision.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's service-connected right eye disability, and no referral for an extraschedular rating is required.  


ORDER

An increased rating in excess of 20 percent for right eye glaucoma, status post Scheic procedure, is denied 


REMAND

The Veteran is also claiming service connection for glaucoma of the left eye, COPD, emphysema, coronary artery disease, and hypertension.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the claim for service connection for left eye disorder (claimed as somehow aggravated by the service-connected right eye disability), the evidence shows a diagnosis of glaucoma of the left eye, with some visual impairment.  On the question of relationship to the service-connected right eye disability, the Veteran asserts that somehow the left eye disorder is related to the right eye disability for which he is receiving compensation as if service connected.  The Veteran testified at the Board hearing before the undersigned Veterans Law Judge that he believed that the right eye disability for which he is receiving compensation is aggravating his left eye disability.  The Veteran's representative requested a VA examination and opinion to see if there is an association between the left eye disorder and the right eye disability.  A medical opinion regarding this contention would be helpful in deciding this issue.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Regarding the claims for service connection for COPD, emphysema, coronary artery disease, and hypertension, the Veteran testified that these disabilities were caused, or aggravated, by residuals of service-connected PTB.  The medical evidence of record, specifically VA treatment records, reflects diagnosed disabilities of COPD, coronary artery disease, and hypertension.  The Veteran also contends that he has a separate disability of emphysema, for which he has filed a separate claim for compensation (in addition to COPD).  The evidence of record raises a question of whether the Veteran's current complaints of breathing difficulties also include a diagnosis of emphysema.  As there has not been a medical opinion requested regarding the question of relationship (causation or aggravation) of emphysema, coronary artery disease, or hypertension to the service-connected PTB, such opinions would be helpful in deciding these claims.  See McClendon, 
20 Vet. App. 79. 

A VA examination to ascertain the likelihood of a relationship has been afforded to the Veteran for the issue of service connection for COPD; however, that examination and opinion (dated in January 2010) did not address the possibility that the service-connected PTB could have aggravated the COPD, that is, whether there was a permanent increase in disability of COPD caused by the PTB that is not due to the natural progress of the disease.  For this reason, the medical evidence provides an inadequate basis to adjudicate the claim for service-connection for COPD as secondary to PTB.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination on the question of whether there was any aggravation of COPD by the service-connected PTB.  See McClendon. 

Accordingly, the issues of service connection for left eye glaucoma (secondary to right eye disability), COPD, emphysema, coronary artery disease, and hypertension, all claimed as secondary to service-connected PTB, are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to undergo a VA eye disorders examination to ascertain the etiology of his left eye disability (claimed as secondary to right eye disability), including the question of whether the left eye disorder is caused or aggravated by the service-connected right eye disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

The VA eye examiner should be requested to render the following opinion: 

Is it at least as likely as not (probability 50 percent of more) that left eye disorder was caused by, or aggravated (that is, permanently worsened in severity)  by, the right eye disability (glaucoma, status post Scheic procedure)?

2.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the etiology of claimed COPD, emphysema, coronary artery disease, and hypertension.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide diagnoses, and provide complete rationale for all conclusions reached.

The VA examiner should be requested to render the following opinions: 

Is it at least as likely as not (probability 50 percent of more) that any diagnosed COPD was caused, or aggravated (that is, permanently worsened in severity) by, the Veteran's service-connected PTB?

Does the Veteran have a separately diagnosed disability of emphysema?  If so, is it at least as likely as not (probability 50 percent of more) that emphysema was caused, or aggravated (that is, permanently worsened in severity) by, the Veteran's service-connected PTB?

Is it at least as likely as not (probability 50 percent of more) that coronary artery disease was caused, or aggravated (that is, permanently worsened in severity) by, the Veteran's service-connected PTB?

Is it at least as likely as not (probability 50 percent of more) that hypertension was caused, or aggravated (that is, permanently worsened in severity) by, the Veteran's service-connected PTB?

2.  Thereafter, the RO/AMC should readjudicate the issues of service connection for left eye glaucoma (including as secondary to right eye disability), and service connection for COPD, emphysema, coronary artery disease, and hypertension, as secondary to service-connected PTB.  If any of the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

